

117 HR 298 IH: Noncontiguous Shipping Competition Act
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 298IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Case introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to exempt certain noncontiguous trade from the coastwise laws.1.Short titleThis Act may be cited as the Noncontiguous Shipping Competition Act.2.Shipping: Exemption of certain noncontiguous trade from the coastwise lawsSection 55101(b) of title 46, United States Code, is amended—(1)in paragraph (2), by striking or after the semicolon;(2)in paragraph (3), by striking the period and inserting ; or; and(3)by adding at the end the following:(4)carriage on a route in noncontiguous trade (as that term is defined in section 53501), unless—(A)at least three owners or operators of coastwise qualified vessels (as that term is defined in section 55108(a)) regularly operate such a vessel on such route;(B)each of such owners or operators transports at least 20 percent of the volume of goods on that route; and(C)none of such owners or operators are under common ownership..